Citation Nr: 0414124	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
thrombophlebitis with venous insufficiency of the right leg.

2.  Entitlement to an effective date prior to November 9, 
1992 for the grant of service connection for sinusitis and 
multiple environmental allergies.

3.  Entitlement to an effective date prior to November 9, 
1992 for the grant of a 100 percent evaluation for service-
connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
October 1979.

This matter arises from rating decisions from the Department 
of Veteran Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In February 2001 the veteran presented testimony 
at a hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In written argument dated in March 2004, the veteran's 
representative asserted that the RO had essentially failed to 
discuss the requirement that VA, in providing notice to the 
veteran of the information and evidence necessary to 
substantiate his claims, must indicate which portion of any 
such information or evidence is to be provided by which 
party.  See Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A review of the claims 
file reveals that in June 2001 and May 2003 the RO sent 
letters to the veteran discussing some aspects of the VCAA.  
It appears, however, that the letters dealt primarily with 
the increased rating claim and did not specifically discuss 
the claims of entitlement to an effective date prior to 
November 9, 1992 for the grant of service connection for 
sinusitis and entitlement to an effective date prior to 
November 9, 1992 for the grant of a 100 percent evaluation 
for service-connected diabetes.

The Board also notes that the veteran has not undergone a VA 
arteries examination since October 1999.  As such, the Board 
finds that the veteran should be offered a VA examination for 
the purpose of determining the current severity of his 
thrombophlebitis with venous insufficiency of the right leg.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the earlier 
effective date claims on appeal and 
whether VA or the veteran is expected to 
obtain any such evidence (Quartuccio).

2.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his thrombophlebitis with 
venous insufficiency of the right leg.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




